Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 1 of 13

 Patricla M .Shook
                                                                    1O1 Hayden Place
                                                                   Sequim ,W A 98382
                                                                       801-518-0122

 7/15/19
                                                                      FILED By      G         D c.
                                                                                               .



 ClerkoftheCourt                                                     l     JdL 18 2219
 US DistrictCourt
                                                                            ANGEIA E NOBLE
 400 North M iam iAvenue                                                   CLERKtls.Dlslcr.
                                                                           s.D.o:FLA.-viAMl
 Miam i,FL 33128

 RE:U5A v US stem CellClinic and others
 Case # 18-CV-61047-U U


 To w hom itm ay concern:

  Iam Patricia M Shook. lam a patientofSeattle Stem CellCenter. lsigned up for stem cell
  treatm entstohopefully regeneratem y leftknee,and ithashelped m e.Ipaid for2
  injectionsand 1IV treatmentusingmyownstem cellsderivedfrom my own adiposetissue.
 1also paid an additional$3500 fora third treatm entand forthebanking ofm y stem cells
 for future treatm ents.

 Itismy understanding US Stem Cells,who havem y stem cellsbanked,hasbeen ordered by
 thiscourtandJudgeUrsulaUngarotoceaseanddesistreleasingmycellstomebecausethe
 FDA hasdeterm ined m y stem cellsare a drug.Iam appalledthatsuch athing can happen.

 Please letitbe know n ldo notw antm y stem cells destroyed under any circum stances. I
 am requesting a stay on the destruction order.

 Thank you,

  V-.w.-   x   .   '   ce'
                         e.. .   v.- ..
           tx vuc- vo.
           w             FA) x-o t,
                                  .
                                  -e..k.

  Patricia M Shook




  cc:Givner Law Group
     19495 Biscayne Blvd #702
    Aventura,FL 33180
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 2 of 13

 Jacquelyne J. Bragdon
                                                      474 W est Cedar street,Apt.B
                                                                 Sequim ,W A 98382
                                                                     360-775-5557


 7/15/19                                                                FILED By 9 C- D c
 Clerk ofthe Court                                                  '
                                                                           1tjL 1F 201S
 US DistrictCourt
 400 North M iam iAvenue                                                    ANG ELA E NOBLE
                                                                           CLECRK tlS Dls7.c'E
                                                                           s.:) OF FLA -MIAMI
 M iam i,FL 33128


 RE:USA v US Stem CellClinicand others
 Case # 18-CV-61047-UU


 To w hom itm ay concern:

 Iam JacquelyneJ.Bragdon.Iam apatientofSeattleStem CellCenter.Isignedupforstem
 celltreatmentsto hopefully correctacondition broughton by theuse ofthe antibiotic,
 Cipro,and have seen noticeable im provem ent.

 Ipre-paid foratotalof3 infusionsusing stem cellsderived from my ow n adiposetissue.
 l'vehadtwoinfusionstodate,withathirdtreatment,alsoprepaid($3,500with stem cell
 bankingfees),with planstohavethattreatmentdonelaterthisyear.
 Itis m y understanding US Stem Cells,w ho have m y stem cells banked,has been ordered by
 thiscourtandJudgeUrsulaUngarotoceaseanddesistreleasingmycellstomebecausethe
 FDA has determ ined m y stem cells are a drug. lam appalled thatsuch a thing can happen.

 Please letitbe know n 1do notw antm y stem cells destroyed under any circum stances. I
 am requesting a stay on the destruction order.

 Thank you,



 Jacqueynel.Bragdon


       Givner Law Group
       19495 Biscayne Blvd #702
       Aventura,FL 33180
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 3 of 13


  Linda Levy
  17 CourtPl.                                                       FILED By P - D.c.
  Puo am Valley,NY 10579
                                                                          J0L 18 201S
  july 12,:019
                                                                          st
                                                                          c
                                                                           .k
                                                                            o.
                                                                             ko
                                                                              t!
                                                                               s
                                                                               z
                                                                               lF
                                                                                '
                                                                                s
                                                                                l
                                                                                .
                                                                                '
                                                                                àJ
                                                                                 .-
                                                                                  1
                                                                                  ïM
                                                                                   ?I
                                                                                    A
                                                                                    '
                                                                                    (i..
  Honorable Districtludge Ursula UnN ro
  U.S.Dis-trictCourthouse
  4* N.M iam iStreet
  M iam i,Ft33128

  Re:U.S.Stem Cell,lnc.Litigation

  Dearludge Ungaro,

         Iam w riting asan innocentparticipant in the above said stem Cellcontroversy and had
  paid the Defendantsto s'tore ''M Y stem cells*form y future use,ifneeded.Those frozen stem
  cellsare and rem ain my personalpropertyand Iobjectto tbose stem cellsbeing destroyed as
  peryourCourtOrderin thiscase.

           YourCourthasretainedjurisdiuionoverthese matters(seeattached)andIam
  respectfully requesting thatyourCourtdecree thatinnocent participantssuch as m yselfhave
  theiqstem cellsproteu ed and notdestroyed on thefollowing grounds:

           The U.S.constitution cleady statesthatan Am erican Citizen's property cannotbe taken
  withoutjustcompensationandthatevew Americanisguaranteeddueproceu ofIaw (5*'and
  14œ Amendments)beforebeingdeprivedofpropeo orcertainrightswithoutnoticeandfair
  hearinp w hich w e are notaforded in thism atter.

           Therefore,lam requesting yourinterventionto protectmy propeo righl concerning
   m y stored stem cells by these Defendants.lhave bealth iu ues and need those stored stem cells
   protected forfuture use.* ,ifthey are destroyed as peryourOrder,Iw illbe dam aged w ithout
   recourse.


   Respe      llly Yours,
    '
           4.: 4...2
  Lœ da tevy
  8456617778
  U p#arpsqlevy@ aol,çqm    -
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 4 of 13



  A#karbm pn#:

  (INITFD STATFG OISTRIG COCIRT SOtITHFRN DIGTPICT OF F!OR1DA

  Case No.0:18-cv-61047-UU UNITED STATES OF AM ERICA,

  Plaintiff,v.US STEM CELLCLINIC,LLC.et.aI.Defendants.

  ORDFR OF PFRM ANFNT IN/IING ION

        24.ThisCourtretains iurisdiction ofthis action and the partiesthereto forthe puroose
        ofenforcing and m odifving this Orderand forthe purpose ofgranting such additional
        reliefas m av be necessarv orappropriate.Itis further

  ORDFRFD AND AD ItJDGFD Aba:t'hiqcaqe iqDISM ISSFD W ITH PRFIIJDICF
  DONE AND ORDERED in Cham bers at M iam i,Florida,this25'..day ofJune,2019.
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 5 of 13




                                  K aren M arcotte
                                1419 7thx venue w est             FILED BY         -         D.C.

                                  Seattle,W A 98119                          18g201S
                                                                        AN(3FL.a E NOBLE
                                                                       CLERK LJS.DIST.CT
                                                                       S D.OF Ftm .M 1AM 1
                                       July 11,2019

 V ia R egistered M ail

 H onorable U rsula M ancusiU ngaro
 <1o Clerk ofthe C ourt
 U S D istrictCourt
 400 N .M iam iA ve.
 M iam i,FL 33128

        ltE :U SA v U S Stem C elllnc..etal.,C ase 18-cv-61047
 D ear Judge U ngaro,

        1have stem cellsbanked in a storage facility m aintained by U S Stem C ell
 lnc.(EûUS Stem'').lam notapatientofUS Stem andithasneverperformedany
 m edicalprocedure ortreatm entform e. M y only connection w ith U S Stem isthat
 itstoresm y stem cells,w hich w ererem oved by m y doctorin Seattle and used to
 treatmy softtissuekneeinjury atmy doctor'sclinicin Seattle. lrespectfully
 requestthattheCourtamend itsinjunctiontoperm itUS Stem andtheother
  defendantsto release the stem cells ithas been storing forindividuals such asm e
  w ho are notpatients ofU S Stem and w ho w ish to retain their stem cells for
  possiblefuturetreatmentoftheirown softtissueinjuries.
       1am a patientofD r.Tam iM eraglia atthe Seattle Stem CellClinic. ln 2017,
 D r.M eraglia extracted stem cellsfrom fatdepositsin my body. lreceived
  injectionsofsomeofthesestem cellstotreatpersistentkneecausedbyatorn
  meniscus.These injectionssuccessfullycuredmykneepain,allowing meto avoid
 the pain and expense ofundergoing an orthoscopic orother surgicalintervention. 1
 paid D r.M eraglia to içbank''m y extra stem cells forpossible use to treatsim ilar
  softtissueinjuriesinthefuture.Dr.M eragliachoseto send my cellstothestorage
  facility m aintained by U S Stem .
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 6 of 13
 Letterto HonorableUrsulaM ancusiUngaro
 July l1,2019
 Page 2


       O n June 28,2019,1received an em ailletter from U S Stem advising m e of
 theCourt'sJune25,2019 injunction.According toUS Stem,ttlujnlessthis
 lnjunction ismodified,thiswould requireusto destroya1lofyourtissuebank
 samples.''1respectfully submitthattheCourt'sinjunction isoverbroadtothe
 extentitrequiresdestruction ofm y stem cellsbanked attheU S Stem storage
 facility.

       First,U S Stem has notperform ed any m edicalprocedure on m e orm y stem
 eetls. 1am nota patientofU S Stem . lt sim ply storesm y stem cells for future
 possible use. Seattle Stem C ellC enter,w hich rem oved m y stem cells,is
 independentfrom and notaffiliated w ith U S Stem . D r.M eraglia,m y doctorat
 Seattle Stem CellCenter,advisesthatshe doesnotnow and has neverused any
 protocolsdeveloped by U S Stem . She uses U S Stem solely as a storage facility.
 Sincem y stem cellbanked atU S Stem 'sstorage facility w erenotrem oved,
 processed orotherwisemanipulatedby US Stem,itwouldbeunjustfortheCourt
 to orderthe destruction ofm y cellssim ply becausethey are stored by U S Stem .
       Second,based on m y review ofnewsreportsand FDA public statem ents,1
 understandthattheFDA soughttheinjunction topreventUS Stem from making
 unsubstantiated claim s aboutthe potentialforstem celltreatm ents to prevent,treat
 orcure serious diseases,such asParkinson'sdisease,am yotrophic lateralsclerosis,
 chronic obstructive pulm onary disease,heartdisease,pulm onary fibrosis and
 m aculardegeneration. U S Stem m ade no such claim sto m e;in fact,ithasm ade
 no representationsw hatsoeverto m e. lthas sim ply provided a storage facility for
 m y stem cells. U S Stem 's storage ofstem cells fornon-patients w hose cellsw ere
 rem oved by independentthird party medicalproviderssimply hasnothing to do
 w ith the FD A 'S allegationsaboutU S Stem m aking unsubstantiated claim s to its
 ow n patients.

        Finally,1have notused m y stem cells to treatthe sorts ofseriousdiseases
 thatprom pted the FDA 'Sconcern and have no intention ofdoing so. 1have used
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 7 of 13
 Letterto H onorable U rsula M ancusiU ngaro
 July 11,2019
 Page 3


 my stem cellssolelyforthetreatmentofasofttissueinjuryandwillonlyusethese
 cellsinthefuturetotreatsimilarsofttissueinjuries.
       Forthesereasons,1respectfullyrequesttheCourttoamenditsinjunction to
 perm itthe defendants to release m y stem cells banked in U S Stem 's storage
 facility. Thank you forthe Court'sconsideration ofmy request.
                                               V ery   ly yours,



                                               K aren M arcotte
Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 8 of 13



    Honorable Ursula Ungaro                                            FILED BY                      D.C,
    Southern DistrictCourtofFlorida
    US DistrictCourt                                                         J0L 1F 201S
    400 N.M iam iAvenue                                                       ANGG A i:.NoBt.g
    M iam i,FL33128                                                          CLIERK u s'.pls'r c'r
                                                                             s,o.oFF1
                                                                                    .A..Mkvh

    Dana R.Susca
    501 Kennedy Road
    W indsor,Ct06095

    July,10,2019


    RE:USA v US Stem CellLab and others,Case 18-cv-61047-UU


    YourHonor:
    lhave received newsthatan injunctionhasbeen placed on U.S.Stem CellLab,lnc.,Iocated in
    Sunrise,Florida,to the effectthataIlpatientow ned tissue banksare to be destroyed.
    M y w ife M arygrace Susca,Iives w ith Chronic NeurologicalLym e Disease,Com plex RegionalPain
    Syndrom e and Chronic OccipitalCervicalHeadaches.She had stem cells extracted from herow n
    adipose tissue forthe purpose ofusing them to com batthe effectsofthese conditions.These
    stem cellsbelong to m y w ife and to destroy them w ithoutherperm ission would be the
    destruction ofherpersonalproperty.
    To date,U.S.Stem CellLab,Inc.hasprovided safe and reliable storage ofm y w ife's stem cells.
    Asshe w as preparing to have a 3rd round ofinfusionsdone in June,she w as notified thatthe
    stem cellscould notbe extracted from the Iab facility atthe tim e the requestw asm ade.
    ldeally,theinjunctionwouldberevokedasthestoredtissuebanksareprivatepropertyand
    there is no indication ofim propriety by U.S.Stem CellLab,Inc.Iaskyou,atthe Ieast,to m odify
    theinjunctionto allow stem cellownersIike mywifeM arygraceto retrieve and storethem in
    anotherlocation so they are available to herfortreatm entsforherm edicalconditionsthatshe
    has been battling foryears.Ialso advocate forherrightsin this m atterand the continuation of
    seeing herhealth im prove.



    Sincerely,


    Dana R.Susca

 Zt''
    e//,; rf z- - aJz.
        .b.          .;
                      e>-,
                         .e-.
/
         Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 9 of 13
July 14,2019



Clerkofthe Court                                                                         FILED BY                   D.C

US DistrictCourt                                                                               J0L 18 2219
                                                                                                ANGEUA i: NOBLE
400 N.M iam iAve.                                                                              ctEqK tJ,S.D$sr cT
                                                                                               s D.oFFLA..MI
                                                                                                           AMi
M iam i,FL33128



Rf:USA v US Stem CellClinicand others,Case 18-cv-61047-UU

U.S.DistrictJudge Ursula Ungaro,

Thislettera...thisplea....isinresponseto your''OrderandInjunctionthatgenerallyprohibi
                                                                                    tsUSStem Cell,Inc.,
US Stem CellClinic,LLC and othersfrom receiving,processing,and distributing SVFProduct,among other
actions''andthatrequiresthat''lwlithinthirty(30)calendardaysaftertheentryofthisOrder,Defendants,
underFDA'Ssupervision,shalldestroy any and aIlSVFProductthatisin Defendants'possession,custody,or
control.''

Thisproposed destruction of''any and aIISVF Productheld by US Stem Cell,Inc.,USStem CellClinic,LLC and
others'',isa directassaultagainstthe clientsofsaid entities.These SVF Productsare notowned by these
entities,they are actingasfiduciaries in holdingthe SVFProductin a safe and controlled environm enton behalf
ofthetrue and actualowners.

Attheveryleast,these stem cells should notbe destroyed untilany and al1legalactionshave been exercised.
Thisorderforthe destruction ofthe stem cellsiscom pletely prem ature to saythe Ieastand violatesthe rights
oftheownersofthestem cetlsto usetheirownbodyto heattheirownbody-justasaskingraf'
                                                                               twouldbeused,
taken from one areaofthe body and used to coveranotherareaofthe body thatisin need ofsuch protection.

AsownersofmySVFProduct,1,andtheotherownerswho areaffectedbythisinjunction,shouldhavethe right
to maintain ownership ofourow ntissue and decide itsuse orthe distruction ofit.M ytissue ism ine untill
donate itto someone else,asin a kidneyorhearttransplant,itdoesnoteverbelong to the FDA orthe United
Statescourtsystem.

Sincerely,


             V      ncyaz,
GregS.Granat




                                                     X
July 14,Case
        2019 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 10 of 13



Clerkofthe Court                                                                        FILED BY                       D,C.
US DistrictCourt
                                                                                              JdL 18 2015
400 N.M iamiAve.                                                                                ANGELA E.NOBLE
                                                                                              sCLEF1ol
                                                                                                 o. KzL1i-S DlST C7'
                                                                                                         iL
                                                                                                          .k . vi
                                                                                                                Avi
M iam i,FL33128



RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

U.S.DistrictJudge Ursula Ungaro,

Thisletter....thisplea....isinresponseto your''Orderand InjunctionthatgenerallyprohibitsUSStem Cell,Inc.,
USStem CellClinic,LLC and othersfrom receiving,processing,and distributing SVFProduct,among other
actions''andthatrequiresthat''Iwlithinthirty(30)calendardaysaftertheentryofthisOrder,Defendants,
underFDA'Ssupervision,sballdestroyany and all5VFProductthatisin Defendants'possession,custody,or
control.''

Thisproposed destruction of''any and aIlSVF Productheld by US Stem Cell,Inc.,US Stem CellClinic,LLC and
others'',isa directassaultagainstthe clientsofsaid entities.These SVF Productsare notowned by these
entities,they are acting asfiduciaries in holding the SVFProductin a safe and controlled environm enton behalf
ofthetrue and actualow ners.

Atthe veryIeast,these stem cellsshould notbe destroyed untilany and alIIegalactionshave been exercised.
Thisorderforthe destruction ofthe stem cellsiscom pletel
                                                       y prem ature to say the Ieastand violatesthe rights
oftheownersofthestem cellstousetheirown bodyto healtheirownbody--justasaskingraftwouldbeused,
taken from one areaofthe body and used to coveranotherarea ofthe body thatisin need ofsuch protection.

AsownersofmySVFProduct,1,andtheotherownerswho area/ected bythisinjunction,shouldhavetheright
to m aintain ownershipofourown tissue and decide its use orthe distruction ofit.M ytissue ism ine untilI
donate itto someone else,asin a kidney orhearttransplant,itdoesnoteverbelong to the FDA orthe United
Statescourtsystem .

 Both my husband and Iwere told Iastyearthatdue to arthritis,over-use,and abuse ofb0th ofourkneesfrom
yearsofhard workto provide forourfam ily and helping otherswhenthe opportunity orneed arose,thatw e
willboth require totalknee replacementsin the very nearfuture.W e cannotafford the financialcost,the cost
in down-tim e from the surgery itselfand the physicaltherapy involved,norcan we acceptthe life restrictions
thata totalknee replacem entbringsabout.

Ourlife goalisto m aintain ourindependence and continueto take care ofourhom e and ourselveswithout
requiringthe care ofothersand causing the burden upon ourfamily thatfailing health and physicalabilities
inevitablycauses,so we both choseStem CellTberapy using ourown SVFtissue.ln April2019,we each had
bothkneesinjectedand lalsohad myrightsacro-iliacjointinjected whichhasbeen painfulsincethe 1970sand
hasgottenworse with tim e and age.W ithin 2 days,we bothexperienced greatimprovementin b0th ofour
kneesandinmy rightSIjoint,andthere hasbeencontinuedimprovementsincethattime.W eare havinga
second treatm enttomorrow to continue the healing process.W eare both very excited aboutourfuture now

                                                      1
and ourCase   0:18-cv-61047-UU
       lifegoal                      Document
               to m aintain ourindependence     230 vew
                                            isindeed Entered
                                                        possiblon
                                                               etoFLSD   Docket
                                                                   achieve      07/19/2019
                                                                           duetothe           Page
                                                                                    Stem CellTherapy.11 of 13

Iknow we are notalone in ourdesire to m aintain ourindependence.Nursing hom esand assisted fiving
facillitiesare over-flow ingw ith residentswho had the sam e Iife goalbutdueto failing health and physical
abilities,failed to accom plish theirgoaland are now totally dependentupon othersto feed,dress,and take care
ofalItheirneeds.Thatisnota desirable end to Iife.

Otherswe talkto who are approachingthatstageoflife are veryconcerned abouttheirown future butare not
aware ofthe greatbenefitsfrom Stem CellTherapy and now thatoption m ay be taken awayfrom anyone who
would choose to use it,thereby,sentencing the aging populationto tryto maintain independence by Iiving the
sam e life-style tbatthe residentsofnursing hom esand assisted living facilitieslived,and thatgotthem no
w here butdependenton theircaregivers.Such a sentence should m ake a greatim pression onyou aswellasthe
restofthe aging population.

One dayw e aIlgetto the pointofbeing old.The technology ofStem CellTherapy hasgiven each ofus,you
included,the option to choose how we getthrough the those years---with ourow n health and abilitiesintact
and able to careforourselvesand others.....OR.....w ith no abillity to care forourselvesand totally dependenton
othersforallofourcare.No m atteryourage now,time marcheson and you w illage.W hich option would you
Iike to take?

You haveto decide which scenario you wantforyouselfand yourfam ily mem bers.W ith Stem CellTherapy,you
have morethan one choice.Asform e and my husband,we chooseStem CellTherapy,and we willcontinue to
gettreatm ents....with ourow n SVForby anotherm eans....inthe United Statesorin a foreign country where
theirconcernforthe aging population hasopened theireyesto definite advantagesthatStem CellTherapy has,
and therefore,allowsthe treatm entsto be done.

Chooseyourfuture aswellasourswisely.

Sincerely,
                                          n
h. . '




Deborah E.Granat




                                                      2
    Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 12 of 13

                                                                                  -w v-- - e- œa- v-nv'u

                                                                          F(LED 5Y    #
                                                                                               -- D.o--.
       July 12,2019
                                                                      .       JtL 18 2218
       Clerk ofthe Court                                                       ANGMUA E.NoguE
                                                                              cLEnK tJ,S,DlsT.CJ
       US DistrictCourt                                                       s,D.oFFLAu.v$Ayi
       499 North M iam iAvenue
       M iam i,Florida 33128

          RE:USA v US Stem CellClinic & others,Case 18-cv-61047-UU

          Iam w riting in regardsto M Y STEM CELL'S Banked in M iam i,Florida.

          lam notalone in the process asthe Stem Cellthatlhave BANKED,are m uch
          needed to keep m y Iife in w orking order.

          Destroy m y Stem Cell& aIISVF Productthat is in Defendant's possession,custody,
       & control. UnlessthisInjunction ism odified,lwillIose aIlofmy Stem Cell'?sthatI
       have banked.

       Please modified this lnjunction so thatmy Stem Cell'sare notdestroyed!Ido
       need them !
'


       Thank Ypu,           z
                           .z.
                          .'
                      /
                      /                             '
           ..> zz   gz                .    -.
               y
               .
                                 .'.A.'   r'            )
                                                ,
      x
          z'         .                                  )
                                                        ;
                                                        .

          Donald                 .-arling
       Case 0:18-cv-61047-UU Document 230 Entered on FLSD Docket 07/19/2019 Page 13 of 13

July7, 2019
                                                                                    '




                                                                                            FlLED C-hY           7      D.C .
Clerkofthe Court
US DistrictCourt                                                                        i
                                                                                        h
                                                                                        j
                                                                                        .
                                                                                                         ls 2219
400 N.M iam iAvenue                                                                     l
                                                                                        !
                                                                                        l         Axc
                                                                                                 cu ;n
                                                                                                    l?r'.uA
                                                                                                   cF    -
                                                                                                          !t;
                                                                                                            t:
                                                                                                             .,rkoBuE
M iami,FL33128
                                                                                        j        jL)()!.f-ky.ci
                                                                                                 !           ,
                                                                                                              .sr
                                                                                                                .r
                                                                                                                 !.
                                                                                                                 .I
                                                                                                                  /&
                                                                                                                   cMzj

RE:USA v USStem CellClinic and others,Case 18-CV-61047-UU
Attention:US DistrictCourtand Judge Ursula Ungaro

To W hom ItM ay Concern:

lreceived a Ietterfrom U.S.Stem Cellthatisvery concerning to m e. I'm a patientthathasm ystem cellsbanked atthis
facility and am horrified when Iread thatyou are asking thiscom pany to destroy my stem cellsfrom m yown body. l've
had hip issuesforalm ost5 yearsand I'm in pain everyday and do notw antm y body cutup by asurgeon and then who
knowsifIw illhealcorrectly and be in bettershape thatlw asbefore the surgery.

Ioptedtogothestem cellrouteandafterseveralinjectionsthroughouttheyearsofstem cells,Ihavemoregooddays
than bad days. W hen the suggestion cam eto m eto bankm y stem cells,itm ade totalsense to m e. Even though Ihad to
scrim p and saveto afford thisprocess,itm ade totalsense to go thisroute. I'm forgoing vacationsand otheractivitiesso
lcouldaffordto bankmystem cells.Iknow 1'11needthem inthefutureand Ihadplannedtodo anotherinjectionfrom
my banked stem cellswith US Stem CellClinic in the nextcouple m onthson m yshoulderthathasafulltear.

BynotIetting m e use my own stem cells,thatIspenta lotofmoney on,then you are telling m e thatlneed to be in pain
forthe restofmy Iife.Thatisnotthe Iife Iwantto Iead.

Ibegyouto reconsiderthe actionsyou have taken againstU.S.Stem CellClinicand Ietuskeep ourown stem cellsthat
came from ourbodies.Those are a partofme and 1can'tim agine thatyou are allowed to destroy my stem cellsfrom my
body thatIpaid dearlyforand now Ican'tafford to do anything elseform y pain.

Pleaseallow me keep m y stem cellsin the bankso Ican Iive a betterIife than the alternative.

Thankyou foryourcooperation in the matter.

Sincerely,

   f   c b'
          x.z

Bonnie Burke
8711 E.Pinnacle PeakRoad #377
Scottsdale,AZ 85255
480-720-8001
bonnie@ bonnieburke.com
